Name: Commission Regulation (EEC) No 2197/82 of 6 August 1982 extending the period of storage of certain quantities of dried figs and dried grapes held by the Greek storage agencies beyond the end of the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 233/24 Official Journal of the European Communities 7. 8 . 82 COMMISSION REGULATION (EEC) No 2197/82 of 6 August 1982 extending the period of storage of certain quantities of dried figs and dried grapes held by the Greek storage agencies beyond the end of the 1981/82 marketing year should therefore be maintained for the quantities the period of storage of which is extended until 31 December 1982 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The period of storage for the quantities of dried figs and dried grapes purchased by storage agencies under the contracts referred to in Article 3 of Regulation (EEC) No 2194/81 during the 1981 /82 marketing year and still held by them on 14 August 1982 in the case of dried figs and on 31 August 1982 in the case of dried grapes is hereby extended until 31 December 1982. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes ('), as last amended by Regulation (EEC) No 2101 /82 (2), and in particular Articles 10 ( 1 ) and 14 thereof, Whereas Article 10 of Regulation (EEC) No 2194/81 provides for the granting of storage aid to storage agencies for the quantities of dried figs and dried grapes which they have purchased under the contracts provided for in that Regulation, for the duration of storage of the fruit in question, which is not to extend beyond the end of the marketing year ; whereas, however, it is stipulated in that Article that where the market situation so requires extension of the storage of certain quantities into the following marketing year may be authorized ; Whereas at the end of the 1981 /82 marketing year the market situation requires that the period of storage be extended for the entire quantity of dried figs and dried grapes held by the storage agencies at the end of the marketing year ; Whereas Commission Regulation (EEC) No 2426/81 (3) fixed the storage aid for the 1981 /82 marketing year ; whereas this aid takes account of inte ­ rest costs in connection with -the purchase of these products by the storage agencies ; whereas that aid Article 2 The storage aid set for the 1981 /82 marketing year in Article 3 of Regulation (EEC) No 2426/81 shall be granted to storage agencies for the actual duration of storage of the quantities referred to in Article 1 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 15 August 1982 in the case of dried figs and from 1 September 1982 in the case of dried grapes . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 August 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 214, 1 . 8 . 1981 , p . 1 . 0 OJ No L 223, 31 . 7 . 1982, p . 4. 0 OJ No L 240, 24 . 8 . 1981 , p . 22.